—Judgment, *369Supreme Court, Bronx County (John Moore, J. at hearing; Robert Straus, J. at jury trial and sentence), rendered March 16, 1998, convicting defendant of criminal possession of a weapon in the second degree and assault in the second degree, and sentencing him to concurrent terms of 4 to 8 years and 3V2 to 7 years, respectively, unanimously affirmed.
The trial court properly exercised its discretion in declining to reopen the Mapp hearing (see People v Clark, 88 NY2d 552). The record supports the court’s determination that the officer’s pending police disciplinary matter, arising out of an unrelated incident that occurred months after he testified at the hearing, was irrelevant to the issues raised in the Mapp hearing, and thus did not warrant reopening. Concur — Tom, J.P., Andrias, Sullivan, Rosenberger and Gonzalez, JJ.